IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41711

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 620
                                                 )
       Plaintiff-Respondent,                     )     Filed: July 11, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DERRICK DONOVAN SMITH, aka                       )     THIS IS AN UNPUBLISHED
DERRICK NIKOLAS SMITH, DERRICK                   )     OPINION AND SHALL NOT
DONAVON SMITH,                                   )     BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Molly J. Huskey, District Judge.

       Judgment of conviction and unified sentence of fifteen years, with a minimum
       period of confinement of five years, for sexual battery of a child sixteen or
       seventeen years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Derrick Donovan Smith, aka Derrick Nikolas Smith, Derrick Donavon Smith
pled guilty to sexual battery of a child sixteen or seventeen years of age. I.C. § 18-1508A(a). In
exchange for Smith’s guilty plea, an additional charge was dismissed.          The district court
sentenced Smith to a unified term of fifteen years, with a minimum period of confinement of five
years. Smith filed an I.C.R. 35 motion for reduction of his sentence, which the district court
denied. Smith appeals, challenging the excessiveness of his sentence.




                                                1
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Smith’s judgment of conviction and sentence are affirmed.




                                                   2